UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

ORDER
— Voor

RICHARD URENA ARIAS, 19 Cr. 356 (PGG)

Defendant.

 

 

PAUL G. GARDEPHE, U.S.D.J.:

It is hereby ordered that the sentencing currently scheduled for December 2,
2019, will take place on December 11, 2019 at 11:00 a.m. in Courtroom 705 of the Thurgood
Marshall U.S. Courthouse, 40 Foley Square, New York, New York.

Dated: New York, New York
December eA 2019

 

SO ORDERED.
J .
fwd “ Lane A
z

Paul G, Gardephe
United States District Judge

 

 
